Case 1:20-cv-23133-RNS Document 15 Entered on FLSD Docket 09/03/2020 Page 1 of 1




                            United States District Court
                                      for the
                            Southern District of Florida

 Andres Bustillo, M.D., Plaintiff,  )
                                    )
 v.                                 )
                                    ) Civil Action No. 20-23133-Civ-Scola
 Twin City Fire Insurance Company, )
 Defendant.                         )
                             Order of Dismissal
      The Plaintiff has dismissed this case without prejudice consistent with
 Federal Rule of Civil Procedure 41(a)(1)(A)(i). (Not. of Dismissal, ECF No. 14.)
 The Court directs the Clerk to close this case. All pending motions are denied
 as moot.
       Done and ordered at Miami, Florida on September 2, 2020.


                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
